NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER KENNETH ROSS,                             No.    19-16572

                Plaintiff-Appellant,            D.C. No. 2:18-cv-03503-SPL-MHB

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Director of ADOC; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      California state prisoner Peter Kenneth Ross appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Resnick v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Ross’s action because Ross failed to

allege facts sufficient to show that defendants were deliberately indifferent in

treating Ross’s insomnia in 2006 and 2007. See Toguchi v. Chung, 391 F.3d 1051,

1056-1060 (9th Cir. 2004) (a prison official is deliberately indifferent only if he or

she knows of and disregards an excessive risk to inmate health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference).

      AFFIRMED.




                                          2                                     19-16572